DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The claim objections are withdrawn in view of Applicant’s amendments to the claims.
Applicant’s arguments, see Remarks, filed 4/21/2021, with respect to the 35 U.S.C. 103 rejections and Double Patenting rejections have been fully considered and are persuasive in view of Applicant’s arguments and amendments. The rejections of the claims have been withdrawn. 
Applicant's arguments filed 4/21/2021 with respect to the 35 U.S.C. 112(b) rejections are maintained over Applicant’s amendments and arguments for the following reasons:
The rejection of claim 1 with respect to “pore size of the material” is maintained. Applicant’s amendments do not resolve the indefiniteness issue raised previously. 
The rejection of claim 2 (the limitations of which have been incorporated into claim 1) with respect to “respective level of cavity walls surrounding to form the pore cavity; the cavity wall, surrounding three-dimensional space to form an upper level of pore cavities, is formed by lower level of porous metal materials” is maintained over Applicant’s arguments. Applicant’s arguments attempting to clarify the claim language does not resolve the ambiguous wording of the claim due to being written in improper English.
The rejection of claim 3 with respect to “pore size of a second level of pore cavities is between the pore size of the first level…and the pore size of the third level…” is maintained. Applicant argues that “pore size” means a range of pore sizes, and then specifies the range of pore sizes for each level when there are three levels. This argument is not persuasive. The specification does not define “pore size” in the manner argued by Applicant. The claim does not require a three level multi-level porous material. The claim also does not recite the actual pore sizes for each level. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 3 remains indefinite for the reasons previously set forth.
The rejection of claim 7 is moot due to cancellation.
The rejection of claim 8 with respect to “pore cavities of the porous metal material in the same level…are distributed uniformly within the material body” is maintained. First, the specification fails to define a uniform distribution in the manner suggested by Applicant. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Second, the wording of claim 8 literally requires that the pore cavities in one level are distributed uniformly throughout the entire porous material, which is an impossibility. Applicant’s argument, which suggests that the pores of each level are uniformly distributed within their respective levels, is not what is recited by the claim. Claim 8 remains indefinite for the reasons previously set forth.
The rejection of claims 1, 4-5 and 15-18 with respect to “a porosity is no less than __%” is maintained. Applicant’s amendments do not resolve the indefiniteness issue 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 6 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “pore size of the material” at line 4 which lacks antecedent basis as it is not clear whether this refers to the porous metal material, the material body, the multilevel porous metal material, or something else. For purposes of examination, it is presumed “the material” is each level of the multilevel porous material.
Claim 1 recites “a porosity is no less than 40%”, “a porosity is no less than 48%” and “a porosity is no less than 63%”. These limitations are indefinite because it is not clear whose porosity is being recited, whether this refers to the total porosity of the claimed porous metal material or some level within the porous metal material. For purposes of examination, the latter is presumed in accordance with Applicant’s Remarks of 4/21/2021.
Claim 1 recites “respective level of cavity walls surrounding to form the pore cavity; the cavity wall, surrounding three-dimensional space to form an upper level of s” plural? Furthermore, “the cavity wall” which is formed by the lower level is in the singular but the previous recitation is in the plural, rendering the claimed material extremely unclear in structure. For purposes of examination, the claim is interpreted to recite that the material comprises pore cavities which have walls surrounding them; the walls having their own pores with walls surrounding them, and so forth, in accordance with Applicant’s Remarks of 4/21/2021.
Claim 3 recites “a pore size of the second level…is between the pore size of the first level…and the pore size of the third level”. This limitation is indefinite because it is not clear whether ‘pore size’ refers to an average pore size, the range of all existing pore sizes, or whether this limitation implies each level has pores which are all the same size. For purposes of examination, the second interpretation is adopted in accordance with Applicant’s Remarks of 4/21/2021.
Claim 8 recites “pore cavities of the porous metal material in the same level…are distributed uniformly within the material body”. This limitation is indefinite because it all levels). For purposes of examination, it is presumed this distribution applies only to the same level in accordance with Applicant’s Remarks of 4/21/2021.
Dependent claims not addressed are indefinite by virtue of dependence from an indefinite claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara et al. (US 2011/0022181).
Regarding claim 1, Kasahara teaches a plastic implant material (¶ 22). While the material is made of plastic, the plastic contains metal fibers (¶ 29) and therefore can be considered a metal material. The material contains a number of pores, arranged by size (¶ 25). There is a set of large open pores 14, corresponding to the claimed level two levels larger than the smallest level, with an average diameter of 10-200 microns (¶ 25, see also Fig. 1). The wall surrounding the pore includes large pores 4, corresponding to the claimed level one level larger than the smallest level (¶ 70), and the wall surrounding the large pores 4 and 14 include small pores 3 (¶ 70). The large pores and large open pores have an average diameter of 10-200 microns (¶ 70), but the large open pores 14 are larger than the large pores 4 (¶ 110, see also Fig. 1). The small pores correspond to the claimed smallest level and have an average diameter of less than 5 microns (¶ 70), which overlaps the claimed range, creating a prima facie case of 

    PNG
    media_image1.png
    405
    455
    media_image1.png
    Greyscale

Regarding claim 3, Kasahara teaches the small pores are less than 5 microns (¶ 70), which includes a pore size in the nanometer range (¶ 160). The large open pores have a pore size of 10-200 microns (¶ 25), which is in the micrometer range. The large 
Regarding claim 6, Kasahara teaches the implant material is an article (¶ 22-23) and therefore can be considered a continuous structure.
Regarding claim 8, Kasahara does not teach any processing step which would deviate from a uniform distribution of pores, and the figures of Kasahara demonstrate a uniform pore structure (see Figs. 3-12).
Regarding claim 9, Kasahara teaches the implant material expedites formation of new organic tissue and results in quick integration of the implant with the living organism (¶ 50), thus it can be considered a regeneration material.
Regarding claim 10, Kasahara teaches the metal fibers may be made of tantalum or stainless steel (¶ 86). Since the object is a medical implant, the stainless steel must be medical stainless steel.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOBEI WANG/Primary Examiner, Art Unit 1784